DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-9, 11, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DiFazio et al. (US 2007/0086437) in view of (Ramle et al. (2011/0275342 or WO 2010/077190).
Regarding claim 1, DiFazio teaches a mobile communication device (figs, 3, 5, WTRU 302), comprising: 2a wireless transceiver, configured to perform wireless transmission and 3reception to and from a mobile communication network (i.e., transceiver is typically present within the WTRU for receiving message from the radio access network (RAN) [0007], [0016]); and 4a controller, coupled to the wireless transceiver, and configured to receive a 5Protocol Data Unit (PDU) associated with a Multimedia Broadcast 6Multicast Service (MBMS) from the mobile communication network 7via the wireless transceiver, and enter the PDU to a format which 8allows an application to play the MBMS in response to the 9MBMS belonging to an emergency service type (i.e., apparatus for controlling reception of multimedia broadcast/multicast services (MBMS) at a wireless transmit/receive unit (WTRU), (i.e., a mobile station) [0002]…, the user may configure the WTRU 302 to receive available software upgrades or service upgrades…, receiving priority content emergency information [0017]-[0018], [0020], [0022].., the MAC entity 516 forwards the multimedia broadcast multicast traffic channel (MTCH) protocol data units (PDUs) to the RLC entity 514 after performing an MBMS-ID filtering [0026]-[0027] certain type of content includes a particular file format).  
Difazio teaches receiving available software application. Difazio does not specifically teach a controller, coupled to the wireless transceiver of a phone, is configured to convert the PDU to a format which 8allows a dialer application to play the MBMS in response to play the 9MBMS (content).
However, the preceding limitation is known in the art of communications. Ramle teaches the new SGSN/MME 50b/750b responds to the UE with Attach Accept including e.g. Attach result set to the new value "Emergency RAU", and possibly PDP Context status, List of Receive N-PDU Numbers and MBMS Context status. The UE acknowledges the new P-TMSI by returning an Attach Complete message. [0069-0076]; a UE having a transceiver coupled to a processing unit for controlling the UE. A user may enter an emergency number or use special dedicated key to dial an emergency call ([0087]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Ramle within the system of DiFazio in order to receive an acceptance signal for changing from the first BS to the second BS. The acceptance signal, as mentioned earlier, comprises data relating to the emergency call. The UE then transmits an acknowledgment message indicating completed roaming. 
Regarding claim 3, DiFazio in view of Chiang teaches all the limitations above. DiFazio further teaches11 the 2MBMS is an evolved MBMS (eMBMS) when the mobile communication network is 3a fourth generation (4G) network ([0016]-[0017]); or the MBMS is a Further evolved MBMS 4(FeMBMS) when the mobile communication network is a fifth generation (5G) 5network (Chiang [0038]-[0039] in combination with DiFazio).
Regarding claim 4, DiFazio in view of Chiang teaches all the limitations above. DiFazio further teaches111 the 2controller is further configured to receive system broadcast information from the 3mobile communication network via the wireless transceiver, and determine whether 4the MBMS belongs to the emergency service type according to the system broadcast 5information ([0018], [0020]).  
Regarding claim 6, DiFazio in view of Chiang teaches all the limitations above. DiFazio further teaches11 the 2controller is further configured to retrieve a Logical Channel Identifier (LCID) from a 3header of the PDU in response to the MBMS belonging to the emergency service 4type, and the converting of the PDU to the format which allows the dialer application 5to play the MBMS is performed in response to the LCID corresponding to the 6emergency service type ([0026]-[0027]).  
Regarding claim 7, DiFazio in view of Chiang teaches all the limitations above. DiFazio further teaches11 wherein the PDU 2is a Media Access Control (MAC) PDU, and the format conversion of the PDU 3comprises: 4converting the PDU from a Multicast Channel (MCH) format to a Downlink 5Shared Channel (DL-SCH) format; 6establishing a Service Access Point (SAP) between the MCH in a MAC layer 7and a Downlink Traffic Channel (DTCH) in a Radio Link Control 8(RLC) layer; and 9passing the PDU from the MAC layer to the RLC layer via the SAP.  
Regarding claim 8, DiFazio in view of Chiang teaches all the limitations above.11 Chiang disclose a phone having a microphone ([0088]). “the 2controller is further configured to mute a microphone function of the dialer 3application when the dialer application is playing the MBMS” is not explicitly disclosed in DiFazio in view of Chiang, but it is an obvious matter that could be set, as desired and as appropriate, by a person skill in the art.1  
Regarding claim 9, DiFazio teaches a method for MBMS-based emergency broadcast, executed by a mobile 2communication device, the method comprising: 3receiving a PDU associated with an MBMS from a mobile communication 4network (i.e., transceiver is typically present within the WTRU for receiving message from the radio access network (RAN) [0007], [0016]); and 5entering/filtering the PDU to a format which allows an application to play the 6MBMS in response to the MBMS belonging to an emergency service type (i.e., apparatus for controlling reception of multimedia broadcast/multicast services (MBMS) at a wireless transmit/receive unit (WTRU), (i.e., a mobile station) [0002]…, the user may configure the WTRU 302 to receive available software upgrades or service upgrades…, receiving priority content emergency information [0017]-[0018], [0020], [0022].., the MAC entity 516 forwards the multimedia broadcast multicast traffic channel (MTCH) protocol data units (PDUs) to the RLC entity 514 after performing an MBMS-ID filtering [0026]-[0027] certain type of content includes a particular file format).  
Difazio teaches receiving available software application. Difazio does not specifically teach converting the PDU to a format which 8allows a dialer application to play the MBMS in response to play the 9MBMS/content.
However, the preceding limitation is known in the art of communications. Ramle teaches the new SGSN/MME 50b/750b responds to the UE with Attach Accept including e.g. Attach result set to the new value "Emergency RAU", and possibly PDP Context status, List of Receive N-PDU Numbers and MBMS Context status. The UE acknowledges the new P-TMSI by returning an Attach Complete message. [0069-0076]; a UE having a transceiver coupled to a processing unit for controlling the UE. A user may enter an emergency number or use special dedicated key to dial an emergency call ([0087]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Ramle within the system of DiFazio in order to receive an acceptance signal for changing from the first BS to the second BS. The acceptance signal, as mentioned earlier, comprises data relating to the emergency call. The UE then transmits an acknowledgment message indicating completed roaming. 
Regarding claim 11, DiFazio in view of Chiang teaches all the limitations above. DiFazio further teaches11 the 2MBMS is an evolved MBMS (eMBMS) when the mobile communication network is 3a fourth generation (4G) network ([0016]-[0017]); or the MBMS is a Further evolved MBMS 4(FeMBMS) when the mobile communication network is a fifth generation (5G) 5network (Chiang [0038]-[0039] in combination with DiFazio).
Regarding claim 12, DiFazio in view of Chiang teaches all the limitations above. DiFazio further teaches111 2receiving system broadcast information from the 3mobile communication network via the wireless transceiver, and determining whether 4the MBMS belongs to the emergency service type according to the system broadcast 5information ([0018], [0020]).  
Regarding claim 14, DiFazio in view of Chiang teaches all the limitations above. DiFazio further teaches11 2retrieving a Logical Channel Identifier (LCID) from a 3header of the PDU in response to the MBMS belonging to the emergency service 4type, and the converting of the PDU to the format which allows the dialer application 5to play the MBMS is performed in response to the LCID corresponding to the 6emergency service type ([0026]-[0027]).  
Regarding claim 16, DiFazio in view of Chiang teaches all the limitations above.11 Chiang disclose a phone having a microphone ([0088]). “the 2controller is further configured to mute a microphone function of the dialer 3application when the dialer application is playing the MBMS” is not explicitly disclosed in DiFazio in view of Chiang, but it is an obvious matter that could be set, as desired and as appropriate, by a person skill in the art.
Claims 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over DiFazio et al. (US 2007/0086437) in view of Ramle et al. (2011/0275342 or WO 2010/077190) further in view of Chiang (US 20210021979).
Regarding claim 2, DiFazio in view of Ramle teaches all the limitations above except 1the dialer 2application is a native dialer application of an Operating System (OS).
However, the preceding limitation is known in the art of communication. Chiang teaches the user interface of the emergency call practice application 104 can resemble or emulate a native phone dialer, the user interface of the emergency call practice application 104 can also have one or more practice mode indicators ([0022]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Chiang within the system of DiFazio and Ramle in order to avoid entering emergency call mode in which incoming calls are bloked and power conservation are taken. 
Regarding claim 10, DiFazio in view of Ramle teaches all the limitations above except the dialer 2application is a native dialer application of an Operating System (OS).
However, the preceding limitation is known in the art of communication. Chiang teaches the user interface of the emergency call practice application 104 can resemble or emulate a native phone dialer, the user interface of the emergency call practice application 104 can also have one or more practice mode indicators ([0022]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Chiang within the system of DiFazio and Ramle in order to avoid entering emergency call mode in which incoming calls are bloked and power conservation are taken. 
Allowable Subject Matter
Claims 5, 7, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, 8-12, 14, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 05/26/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/           Primary Examiner, Art Unit 2643